Case: 14-10042      Document: 00513259387         Page: 1    Date Filed: 11/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                      No. 14-10042                                FILED
                                                                           November 4, 2015
                                                                             Lyle W. Cayce
COREY JAMAYNE TAYLOR,                                                             Clerk

                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-4412


Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *
       Corey Jamayne Taylor, Texas prisoner # 1313186, was found guilty of
reckless injury to a child and was sentenced to 17 years of imprisonment. His
initial 28 U.S.C. § 2254 application was dismissed as time barred. Taylor filed
a subsequent § 2254 application challenging the instant conviction based upon
similar allegations to those raised in his initial application. The district court




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10042     Document: 00513259387     Page: 2   Date Filed: 11/04/2015


                                  No. 14-10042

transferred the application to this court as an unauthorized successive § 2254
application.
      Taylor requests a certificate of appealability (COA) to appeal the district
court’s order transferring his application to this court as a successive § 2254
application. Because “a transfer order under [28 U.S.C.] § 1631 is not a final
order within the meaning of [28 U.S.C.] § 2253(c)(1)(B), . . . the appeal of such
an order does not require a COA.” United States v. Fulton, 780 F.3d 683, 688
(5th Cir. 2015), petition for cert. filed (July 21, 2015) (No. 15-6348). Thus, we
deny Taylor’s motion for a COA as unnecessary.
      On appeal, Taylor does not address the reasoning of the district court’s
transfer order. He does not contest whether the district court erred in finding
that his § 2254 application was a successive application or set forth any bases
upon which his application is not successive for purposes of § 2254. The record
otherwise reflects that the claims raised by Taylor are successive because they
were, or could have been raised, in his first § 2254 application. See In re Cain,
137 F.3d 234, 235 (5th Cir. 1998).
      Thus, the district court properly concluded that Taylor could not file his
§ 2254 application unless he obtained permission to do so from this court. See
28 U.S.C. § 2244 (b)(3)(A). The order of the district court therefore is affirmed.
      COA DENIED; AFFIRMED.




                                        2